Citation Nr: 0002957	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
August 1996.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a November 1996 rating decision of the Columbia, South 
Carolina regional office (RO) of the Department of Veterans 
Affairs (VA).  The RO, as herein pertinent, granted service 
connection for a left knee disorder, classified as status 
post left partial medial meniscectomy.  A noncompensable 
rating was assigned, effective from August 11, 1996.  

The Board remanded the case in December 1998 for further 
development of the evidence.  The development requested on 
remand was in part completed, and the case was returned to 
the Board for continuation of appellate review.

A January 1999 communication from the appellant's 
representative advises that the appellant now resides in 
North Branch, Minnesota.  A document in the claims folder 
indicates that jurisdiction of the appellant's claims folder 
was transferred to the St. Paul, Minnesota RO during February 
1999.


REMAND

Service medical records disclose that the veteran presented 
at a clinic in October 1994, complaining of left knee pain.  
He indicated that he had recently sustained a twisting injury 
to the left knee.  The impressions were possible posterior 
cruciate tear; and left knee strain.  Subsequent treatment 
entries reflect continued complaints of left knee pain, and 
the principal assessment was patellofemoral syndrome.  In 
March 1995, clinical inspection revealed marked left 
quadriceps atrophy.  The assessments were rule out meniscal 
tear; and probable chondromalacia patella.  In June 1995, 
left knee arthroscopy was essentially normal.  The report of 
arthroscopy makes no reference a meniscal tear or any other 
knee pathology and concludes that the veteran had an 
essentially normal arthroscopy of the left knee.  The veteran 
received physical therapy for the left knee.  When evaluated 
by the physical therapy service in August 1995, the veteran 
denied pain or decreased strength of the left knee.  Clinical 
inspection of the left knee showed no abnormal findings.  At 
3 inches above the lateral joint line, the left quadriceps 
measured 39 cm; the right quadriceps measured 39.5 cm.

A VA orthopedic examination was performed in September 1996.  
According to the veteran's history, he had undergone 
arthroscopic surgery of the left knee during service in 1995.  
Preoperatively, he had experienced giving way and effusion of 
the knee.  Postoperatively, he had obtained relief from the 
majority of his knee symptoms and currently had no effusion, 
locking or instability of the knee.  Clinical inspection of 
the left knee showed well-healed medial and lateral portal 
scars which were nontender to palpation.  There was no 
effusion present.  Range of motion was from 0 to 135 degrees.  
The knee displayed mild crepitance with motion.  There was 
5/5 quadriceps strength.  Lachman's, McMurray's and the 
anterior/posterior drawer signs were negative.  There was no 
instability to varus or valgus stress.  The impressions 
included status post left knee partial medial meniscectomy; 
no current evidence of meniscal pathology; apparently, mild 
symptoms of chondromalacia patella on the left.

Received in November 1996 was the appellant's notice of 
disagreement with the rating decision which assigned a zero 
percent evaluation for his left knee disability.  He claimed 
that his left knee was still very painful at times; that knee 
pain made it difficult to walk or go up or down stairs; and 
that his knee continued to lock up.  In his formal appeal to 
the Board, received in February 1997, the veteran contended 
that he had constant knee swelling.

Medical records reflect that the veteran was treated at a VA 
facility in March 1998 because of right knee pain.  There 
were no complaints with respect to the left knee.

Added to the record in April 1999 was a form entitled, 
"Functional Assessment for Rehabilitation Planing and 
Eligibility Determinations."  Neither the source which 
prepared the document nor the date when the document was 
prepared is identified.  The document indicates that the 
veteran sought a career as a policeman.  He was advised that 
this career choice might be less than realistic, as he might 
not be able to pass the physical examination to become a 
patrolman because of knee swelling.

A VA orthopedic examination was performed in June 1999, 
pursuant to the Board's remand order.  The veteran referred 
to inservice arthroscopy of the left knee.  He reported that 
arthroscopy included shaving of the meniscus, as well as 
removal of fragments from the joint.  He indicated that, 
postoperatively, he had experienced pain in the left knee.  
It was noted that the veteran was a security officer for a 
protection services agency.  

Clinical inspection of the left knee revealed no evidence of 
fluid or synovitis.  There was minimal crepitus upon flexion.  
Range of motion of the knee was from 0 to 140 degrees.  Gait 
was within normal limits.  The examiner noted that x-ray 
examination of the left knee was ordered, but that the 
veteran did not appear for the scheduled x-ray examination.  
The diagnoses were status post tear of the left medial 
meniscus; and status post partial meniscectomy of the left 
medial meniscus.

The physician indicated that he was responding to questions 
raised by the Board's remand order with respect to the 
functional limitations of the left knee, as set forth in the 
DeLuca decision of the United States Court of Appeals for 
Veterans Claims (Court).  Specifically, the examiner stated 
that 1)  pain did not limit functional ability; 2)  there was 
no limitation of motion due to pain; 3)  there was no 
additional range of motion lost due to pain on use; 4)  there 
was no excess fatigability, incoordination or pain upon 
movement.  

The physician ordered left knee x-rays in connection with the 
examination and stated that he would complete an addendum to 
his report when the radiographic studies became available.  
In a subsequent addendum to the report, which is undated, the 
physician noted that the x-rays ordered as part of the 
examination were not completed by the veteran.  He further 
noted that, "medical records and x-rays from his partial 
meniscectomy at the Charleston Naval Hospital are not 
available at this time."  As such, a serious question is 
raised concerning whether the physician reviewed the claims 
folder prior to or in connection with the examination.

Adjudicatively, the physician's review is particularly 
significant in this case.  The service medical records, 
including the report of arthroscopy, indicate that semilunar 
cartilage was not removed from the left knee.  Nevertheless, 
the physician's diagnosis and the characterization of the 
disorder by the RO indicate that a partial medial 
meniscectomy was performed on the left knee in service.  A 
question as to the applicability of Diagnostic Code 5259 in 
rating the service-connected left knee disorder cannot be 
resolved on the basis of the current record.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should accord the veteran an 
opportunity to report for the left knee 
x-rays ordered by the VA physician in 
connection with the June 1999 
examination.

2.  After the x-rays of the left knee 
have been taken and interpreted by a 
radiologist, the claims folder, including 
the above-noted x-rays or x-ray reports, 
should be returned to the physician who 
examined the veteran in June 1999 for 
further review and response to the 
following questions:  (1)  Was semilunar 
cartilage removed from the veteran's left 
knee during surgery in service in June 
1995 or were the results of the 
arthroscopy completely normal?  (2)  Do 
the current left knee x-rays reveal any 
symptomatic joint pathology, including 
traumatic arthritis of the left knee?

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
opinions requested, appropriate 
corrective action should be taken.  Then, 
if the benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


